In re: State of Louisiana — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ouachita, 4th Judicial District Court Div. F, Nos. 97-F1881-1; to the Court of Appeal, Second Circuit, No. 37403.
Writ granted in part; denied in part. The court of appeal’s decision, insofar as it found that the statements against penal interest allegedly made to Glen Nelson by Tony Hunter are admissible, is hereby reversed. The district court judge totally discredited the testimony of Nelson. In the absence of corroborating evidence to demonstrate the trustworthiness and reliability of Nelson’s testimony regarding the alleged statements made to him by Hunter, such hearsay statements are inadmissible. La. Code Evid. art. 804(B)(3); State v. Hammons, 597 So.2d 990 (La.1992). In all other respects, the writ application is denied.
KIMBALL, J., concurs in part and dissents in part, being of the opinion that the State’s writ application should be denied in full.
*759JOHNSON, J., concurs in part and dissents in part and assigns reasons.
VICTORY, TRAYLOR, and KNOLL, JJ., concur in part and dissent in part, being of the opinion that the State’s writ application should be granted in full.